Citation Nr: 1007520	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from May 1952 to May 
1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2008 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.                 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In this case, the Veteran contends that while he was 
stationed in Korea, he participated in combat and was exposed 
to loud noises including gun fire, artillery fire, mortar and 
bomb explosion noise, and small arms noise.  He maintains 
that due to his in-service noise exposure, he developed 
bilateral hearing loss and tinnitus.

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service. Id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Veteran's service records show that he served in the 
United States Marine Corps from May 1952 to May 1955, and 
that he received the Korean Service Medal, Korean PUC 
(Presidential Unit Citation), the United Nations Service 
Medal, and the National Defense Service Medal.  The records 
also show that his Military Occupational Specialty (MOS) was 
as a rifleman and that he participated in United Nations 
action against the enemy in Korea.  He further participated 
in the defense of the United Nations positions in Korea.  

The Board finds that his statements in regard to his noise 
exposure credible and consistent with military service.  
Thus, the Board concludes that the Veteran sustained acoustic 
trauma during service.  See 38 U.S.C.A. § 1154(b) (West 
2002).  The critical question is whether such noise exposure 
have caused a problem many years later. 

In the instant case, the evidence of record includes a 
private medical statement from D.A.D., M.D., dated in 
February 2007.  In the statement, Dr. D. stated that he had 
been the Veteran's primary care physician since July 2001.  
Dr. D. indicated that, according to the Veteran, he was 
exposed to loud noises during service and developed bilateral 
hearing loss and tinnitus.  The Veteran maintained that after 
his discharge, he continued to experience bilateral hearing 
loss and tinnitus.  Dr. D. opined that the Veteran's 
conditions were more likely than not related to his service.  

In addition, in a private medical statement from J.A., M.S., 
CCC-A. (a clinical audiologist), received in April 2007, 
diagnosed the Veteran with moderate sloping to severe-
profound sensorineural hearing loss and opined that it was as 
likely as not that his history of noise exposure in the 
military contributed to his hearing loss.  She also stated 
that according to the Veteran, he had experienced tinnitus 
since he was in the service and was exposed to loud noises.  
Ms. A. attached a treatment record, dated in April 2007, 
which contained uninterpreted graphical representations of 
the Veteran's auditory threshold testing results.

In light of the above, the Board notes that the evidence of 
record includes medical opinions relating the Veteran's 
bilateral hearing loss to his period of service, specifically 
to his in-service noise exposure.  Thus, the remaining 
question is whether the Veteran has bilateral hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.  

In this regard, the Board observes that in January 2008, the 
Veteran underwent a VA audiological evaluation.  At that 
time, however, the examiner stated that hearing thresholds 
could not be obtained due to inconsistent responses and non-
organic behavior.  According to the examiner, the Veteran's 
SRT (speech recognition threshold), word recognition score, 
and acoustic emissions showed hearing levels to be much 
better than those obtained in April 2007 by a private 
audiologist.  However, given that there is evidence showing a 
relationship between the Veteran's bilateral hearing loss and 
his in-service noise exposure, the Board is of the opinion 
that the Veteran should be given another opportunity to 
participate in a VA audiological evaluation in order to 
determine whether he has bilateral hearing loss for VA 
purposes.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

Simply stated, at this time, the Board has nothing to 
indicate whether he has hearing loss for VA purposes.  The 
results from private examiners do not translate into the 
result needed above and the VA examination was not able to 
obtain accurate readings. 

In this regard, it is important to note that a critical issue 
in this case is the Veteran's credibility in indicating that 
he has had both condition since service many years ago.  The 
VA examination report clearly suggests to the Board that the 
hearing scores were not obtained by this examination because 
the Veteran was exaggerating his symptoms.  The Veteran is 
asked to provide sincere responses to the examiner in order 
to address these issues.  The Board will not remand this case 
again on this basis.

In regard to the Veteran's claim for service connection for 
tinnitus, the Board observes that the Veteran is considered 
competent to report what comes to him through his senses, to 
include ringing in his ears.  See Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("Ringing in the ears is capable 
of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).  The Veteran reports that he experiences tinnitus 
and it is his contention that his current tinnitus is related 
to in-service noise exposure.  Tinnitus is a diagnosis based 
on purely subjective complaints; accordingly, the Veteran's 
lay statement is competent evidence of a current diagnosis of 
tinnitus.  Charles, supra.  

However, in light of the VA examination above, and the 
question of the Veteran's credibility, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine the etiology 
of his tinnitus.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an  examination for 
the purpose of determining whether he has 
a hearing loss disability as defined by 
38 C.F.R. § 3.385, and if so, whether such 
began during service or as the result of 
some incident of active duty, to include 
exposure to excessive noise, and also for 
the purpose of determining the nature, 
severity, and etiology of his tinnitus.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination. All necessary special 
studies or tests are to be accomplished.  
It is requested that the examiner obtain a 
detailed history of the Veteran's in- 
service and post-service noise exposure.  

After a review of the relevant medical 
evidence in the claims file, and any 
additional tests that are deemed 
necessary, the examiner must provide an 
opinion on the following:

(a) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's hearing loss had its 
onset during service or is otherwise 
related to any incident of service, to 
include exposure to excessive noise?

(b) Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran's tinnitus had its onset 
during service or is otherwise related to 
any incident of service, to include 
exposure to excessive noise?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
the reason. 

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issues 
on appeal.  If any claim remains denied, 
the RO must provide the Veteran and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response. Thereafter, 
the case must be returned to this Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


